Title: To Thomas Jefferson from George Jefferson, 8 November 1806
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Richmond 8th. Nov. 1806
                        
                        I have to acknowledge the receipt of your favor of the 5th inclosing 300$:
                        I now inclose you a bill of loading for 1300 bushels of Coal, & for five boxes some short time ago received
                            from Monticello.
                        At the same time that I gave an order for your Coal, I likewise gave one for about the same quantity for Mr.
                            Madison, which I supposed would probably go in the same Vessel.—Will you be so obliging, if he should be in immediate want of any, as to let him have a part of yours?, which can be replaced out of his, which
                            will go by the very next opportunity.
                        The nail rod is forwarded, the paints & oil are here, the iron has not yet arrived.
                  I am Dear Sir
                            Yr. Very humble servt.
                        
                            Geo. Jefferson
                     
                        
                    